Order entered October 4, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00723-CV

                                JOHN MARSTON, Appellant

                                                V.

ADMINSOURCE CONCEPTS, LLC, INNOVATIVE BENEFIT SOLUTIONS, LLC, AND
     NATIONAL ASSOCIATION OF CONSUMERS DIRECT, INC., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-03694

                                           ORDER
       Despite being cautioned the appeal would be submitted without the reporter’s record if

written verification that the record had been requested was not filed by September 26, 2016,

appellant has failed to provide the requested verification. Accordingly, we ORDER the appeal

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       Appellant’s brief shall be filed no later than October 24, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE